Exhibit 10.2

 

UNITED THERAPEUTICS SHARE TRACKING AWARDS PLAN

 

TERMS & CONDITIONS FOR NON-EMPLOYEES

 

1.               Non-Transferability.  This Award may not be transferred in any
manner other than by will or the laws of descent and distribution, and once
vested may be exercised prior to expiration only by the Participant. If the
Participant dies prior to exercising a vested Award, the Award may be exercised
by the person or persons entitled to do so under Article 6 of the Plan.  The
terms of this Award shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Participant.

 

2.               Vesting.  This Award shall vest in accordance with the vesting
schedule so long as Participant satisfactorily performs the agreed-upon services
for the Company or its subsidiaries for the period specified.

 

3.               Form of Payment.  The Appreciation (as that term is defined in
Section 2.2 of the Plan) shall generally be paid to the Participant by Company
check in the next accounts payable cycle following the Exercise Date..

 

4.               Withholding. As a condition to this Award, the Company will
withhold in accordance with applicable law from any cash compensation payable to
Participant any taxes required to be withheld by the Company under federal,
state or local law as a result of Participant’s exercise of this Award.

 

5.               Special Exercise Rights.  Notwithstanding any other provision
in the Plan or this Agreement to the contrary, upon a Change of Control of the
Company (as defined in Section 2.6 of the Plan), the Participant’s death or
Total Disability (as defined in Section 2.19 of the Plan), this Award shall
become fully exercisable.  If so determined by the Compensation Committee of the
Board of Directors, all or a portion of the Award shall be automatically
exercised upon the occurrence of a Change of Control.

 

6.               Method of Exercise.  At any time prior to its expiration, this
Award shall be exercisable upon delivery to the Company of an executed Award
Exercise Form (a copy of which is attached hereto). This Award shall lapse and
shall be without further force and effect if it remains unexercised by the
Participant prior to the expiration date of the Award.

 

7.               Miscellaneous.  The Participant acknowledges receipt of a copy
of the Plan which is annexed hereto, and Participant represents that he or she
is familiar with the terms and provisions thereof. The Participant hereby
accepts this Award subject to all the terms and provisions of the Plan. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions and interpretations of the Board of Directors and, where applicable,
the Compensation Committee of the Board of Directors, upon any questions arising
under the Plan.  In the event of any conflict between the provisions of the Plan
and these Terms & Conditions, the provisions of the Plan shall govern.

 

--------------------------------------------------------------------------------